FILED
                     UNITED STATES COURT OF APPEALS                        AUG 12 2010

                                                                       MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                      U.S . CO U RT OF AP PE A LS




JOSE LUIS MAZARIEGOS-DELGADO,                     No. 06-75029

              Petitioner,                         Agency No. A076-341-964

  v.
                                                  ORDER
ERIC H. HOLDER Jr., Attorney General,

              Respondent.



Before:      BEEZER, TROTT, and BYBEE, Circuit Judges.

       Mazariegos-Delgado's petition for panel rehearing is granted in part.

       The memorandum disposition filed on January 21, 2010 is withdrawn. A

replacement memorandum disposition is being filed concurrently with this order.

       No further filing shall be accepted in this closed case.
                                                                           FILED
                             NOT FOR PUBLICATION                            AUG 12 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S . CO U RT OF AP PE A LS




                             FOR THE NINTH CIRCUIT



JOSE LUIS MAZARIEGOS-DELGADO,                    No. 06-75029

               Petitioner,                       Agency No. A076-341-964

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010**

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

       Jose Luis Mazariegos-Delgado, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals' order dismissing his appeal from

an immigration judge's ('IJ') decision denying his application for asylum,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and relief under the Convention Against Torture ('CAT').

Our jurisdiction is governed under 8 U.S.C. y 1252. We review for substantial

evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1 (1992), and we dismiss in

part and deny in part the petition for review.

      We lacµ jurisdiction to review Mazariegos-Delgado's contention that he

qualifies for humanitarian asylum because he failed to exhaust this claim before the

agency. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      Substantial evidence supports the IJ's conclusion that Mazariegos-Delgado

did not show that his problems with Rudy Vega and his family, or Mazariegos-

Delgado's problems with the political party, Union de Centro Nacional, established

past persecution or a well-founded fear of future persecution on account of a

protected ground. See Cruz-Navarro v. INS, 232 F.3d 1024, 1028-30 (9th Cir.

2000); Molina-Morales v. INS, 237 F.3d 1048, 1051-52 (9th Cir. 2001) (personal

retribution is not persecution on account of a protected ground).

      Substantial evidence also supports the IJ's determination that, even though

Mazariegos-Delgado suffered past persecution by the Guatemalan police on

account of his imputed political opinion, the presumption of a well-founded fear of

future persecution had been rebutted due to the change in circumstances. See Sowe

v. Muµasey, 538 F.3d 1281, 1285-86 (9th Cir. 2008) (agency rationally construed


                                           2                                    06-75029
evidence in the record and provided a sufficiently individualized analysis of the

petitioner's situation). Therefore, Mazariegos-Delgado's asylum and withholding

of removal claims fail. See Barrios v. Holder, 581 F.3d 849, 856 (9th Cir. 2009)

      Finally, substantial evidence supports the IJ's determination that

Mazariegos-Delgado is not entitled to CAT protection because he failed to

demonstrate that it is more liµely than not that he will be tortured if returned to

Guatemala. See Hasan v. Ashcroft, 380 F.3d 1114, 1122-23 (9th Cir. 2004).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           3                                     06-75029